Citation Nr: 0307006	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  89-21 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to a compensable rating for low back strain.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. S. Freret





INTRODUCTION

The appellant had active military service from March 1978 to 
September 1988.  

In October 1988, the appellant filed a claim for service 
connection for a low back disability.  A January 1989 rating 
decision granted service connection for low back strain and 
assigned a noncompensable rating for the disability.  The 
appellant filed a notice of disagreement with the January 
1989 rating decision, received a statement of the case in 
August 1989, and submitted a timely substantive appeal in 
August 1989, thereby perfecting his appeal as to the rating 
assigned for his low back strain.  A January 1990 rating 
decision again denied a compensable rating for the 
appellant's low back strain, and a supplemental statement of 
the case was issued later in January 1990.  A February 1990 
letter to the appellant from the RO informed him of the 
January 1990 rating decision and indicated that in the 
absence of a reply to the letter the claim would be sent to 
the Board for appellate consideration.  The record does not 
show that the appellant replied to the February 1990 letter; 
however, the RO did nothing further with regard to the 
appellant's claim.  Consequently, the Board has determined 
that the claim that was timely perfected in August 1989 has 
remained open since then.  

In May 2002, the Board notified the appellant that with 
regard to this claim it was undertaking additional 
development, which involved obtaining additional VA and 
private medical records and having the appellant undergo a VA 
spine examination to ascertain the severity of his low back 
strain.  


FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of this 
appeal was requested.  

2.  The appellant failed to report for a scheduled VA 
examination associated with his claim for a compensable 
rating for low back strain, and he has not provided good 
cause for his failure to report.  

CONCLUSION OF LAW

The claim for a compensable rating for low back strain is 
denied as a matter of law. 38 C.F.R. § 3.655(b) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his service-connected low back 
strain is more severely disabling than currently evaluated 
and, therefore, warrants a compensable rating.  

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In the present 
case, the appellant was notified in the August 1989 statement 
of the case of the case of the evidence necessary to 
substantiate his claim for a compensable rating for his low 
back strain, and of the applicable laws and regulations.  In 
an August 2002 letter, the Board informed the appellant of 
what evidence was necessary from him in order for VA to grant 
his claim.  It informed him that it would assist in obtaining 
identified records, but that it was his duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  The Board concludes that 
the discussions in the statement of the case and the August 
2002 development letter adequately informed the appellant of 
the evidence needed to substantiate his claim and complied 
with VA's notification requirements that are set out in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The record 
shows that the RO has secured the appellant's service medical 
records and VA and private medical treatment records since 
service.  Further, in keeping with its duty to assist, VA 
scheduled the appellant for a VA spine examination in 
September 2002.  The appellant's representative indicated in 
a March 2003 statement that the appellant was satisfied that 
all pertinent evidence was of record and desired that the 
Board go ahead with his claim.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
a blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

In the August 2002 development letter to the appellant, the 
Board informed him that the VA Medical Center in Providence, 
Rhode Island, had been requested to schedule him for an 
examination.  The letter also told the appellant that when 
entitlement to an increased rating cannot be confirmed 
without a current VA examination, and a claimant, without 
good cause, fails to report for such  examination, the claim 
shall be denied.  Examples of good cause were cited in the 
letter.  The appellant was subsequently notified by the VA 
Connecticut Healthcare System, at his address of record, that 
he was scheduled for a compensation and pension examination 
on Thursday, September 12, 2002, and that it was to be 
performed at the West Haven campus of the VA Connecticut 
Healthcare System.  

Review of the claims file reveals that the appellant failed 
to report for his scheduled September 12, 2002, VA 
examination, and that he has not offered any reason for his 
failure to report.  

As indicated earlier, VA regulation provides that when a 
claimant fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b) (2002) (emphasis added).  This 
language leaves no authority for the RO or the Board to 
review the issue on appeal on the basis of whatever evidence 
is of record where the claimant does not show "good cause" 
for his or her failure to report for a scheduled examination.  
Rather, it compels the RO and the Board to deny the claim 
strictly on the basis of the failure to report for a 
scheduled VA examination without good cause.

In this case, VA has made reasonable efforts to have the 
veteran examined, contacting the veteran at his last known 
address and notifying him of the time and place of the 
scheduled examination, to no avail.  Therefore, the Board 
finds that additional efforts to schedule an examination 
would be futile.  In the absence of clear evidence to the 
contrary, the law presumes the regularity of the 
administrative process.  Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992)).  Notification for VA purposes is a written 
notice sent to the claimant's last address of record.  See 38 
C.F.R. § 3.1(q) (2002).  Given the presumption of regularity 
of the mailing of VA examination scheduling notice, and the 
fact that the veteran has not contacted the RO or requested 
the examination be re-scheduled, the Board finds that the 
veteran failed to report to the scheduled September 2002 VA 
medical examination without good cause.  See 38 C.F.R. § 
3.655 (2002). Therefore, the veteran's claim for an increased 
rating must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A compensable rating for low back strain is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

